COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  PHILIP KENNEDY and EMERALD                                    No. 08-19-00239-CV
  KENNEDY,                                        §
                                                                  Appeal from the
                   Appellants,                    §
                                                                394th District Court
  v.                                              §
                                                             of Brewster County, Texas
  JEFF McCOY d/b/a McCOY                          §
  CONSTRUCTION,                                              (TC# 2016-02-B0812-CV)
                                                  §
                   Appellee.

                                 MEMORANDUM OPINION

       Appellants Philip and Emerald Kennedy have filed a motion for voluntary dismissal of this

appeal. See TEX.R.APP. P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs

of appeal are assessed against Appellants. See TEX.R.APP. P. 42.1(d).


                                             GINA M. PALAFOX, Justice
November 6, 2019

Before Alley, C.J., Rodriguez, and Palafox, JJ.